 

EXECUTION COPY

 

TRANSITION TO INTERNAL MANAGEMENT AGREEMENT

 

This TRANSITION TO INTERNAL MANAGEMENT AGREEMENT is made and entered into on
this 10th day of February, 2013 (this “Agreement”) by and among, Sentio
Healthcare Properties, Inc., a corporation organized under the laws of the State
of Maryland (the “Company”), Sentio Healthcare Properties OP, L.P., a Delaware
limited partnership (the “Partnership,” and together with the Company, the
“Company Parties”), Sentinel RE Investment Holdings LP, a Delaware limited
partnership (the “Investor”), and Sentio Investments, LLC, a Florida limited
liability company (the “Advisor”). Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to them in the Securities
Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Advisor are party to that certain Advisory
Agreement, dated as of January 1, 2013 (the “Advisory Agreement”) pursuant to
which the day-to-day business and affairs of the Company are managed by the
Advisor.

 

WHEREAS, The Company Parties and the Investor are party to that certain
Securities Purchase Agreement of even date herewith (the “Securities Purchase
Agreement”), pursuant to which the Company may issue and sell to the Investor
the Series A Preferred Shares and/or the Series C Preferred Shares, and the
Partnership may issue and sell to the Investor the Series B Convertible
Preferred Units;

 

WHEREAS, a condition to the obligations of the Company Parties and the Investor
under the Securities Purchase Agreement is the execution and delivery of this
Agreement, which will amend certain provisions of the Advisory Agreement and
sets forth the terms for the transition to an internal management structure for
the Company;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 

1.          Renewal of Advisory Agreement. Subject to compliance with the
requirements of Section 8.2 of the Charter and Section 14 of the Advisory
Agreement, the Company and the Advisor will renew the Advisory Agreement upon
the expiration of its current term on December 31, 2013, as follows: (a) for a
one-year term commencing January 1, 2014 and ending December 31, 2014 (the
“First Renewal Term”), and (b) for a subsequent term commencing January 1, 2015
and ending on the second anniversary of the effective date of the Securities
Purchase Agreement (the “SPA Effective Date”) (the “Second Renewal Term”).

 

2.          Restriction on Amendment or Termination of the Advisory Agreement.
Without the prior written consent of each of the Company Parties, the Advisor
and the Investor, excepting any amendments or modifications specifically
contemplated by this Agreement, no material amendments or modifications will be
made to the provisions of the Advisory Agreement either (a) during its currently
effective term, (b) in connection with its renewal for the First Renewal Term or
the Second Renewal Term, or (c) in the event that the Internalization Date is
delayed in accordance with Section 5(d) hereof, in connection with any renewal
of the Advisory Agreement for any period subsequent to the Second Renewal Term.
Neither the Company nor the Advisor will exercise its rights to terminate the
Advisory Agreement pursuant to Section 15 thereof without the prior written
consent of the Investor; provided, however, that Advisor may terminate this
Agreement without Investor’s consent in the event of a material breach by the
Company hereunder or under the Advisory Agreement or by the Investor under any
of the Securities Purchase Agreement, the Investor Rights Agreement or the
Partnership Agreement, which is not cured within 30 days. Investor shall have
the right to cause the Company to use reasonable best efforts to cure the breach
within such 30 day period.

 

1

 

 

EXECUTION COPY

 

3.           Amendments to the Advisory Agreement. Effective upon the receipt by
the Company of the consent set forth on Schedule A hereto, the Advisory
Agreement will be amended as follows:

 

a.           The following definitions are hereby added to, or amended and
restated in their entirety in, Section 1 of the Advisory Agreement:

 

“Determination Date” means the third anniversary of the SPA Effective Date,
unless the Agreement is renewed for a term or terms commencing on or after the
second anniversary of the SPA Effective Date, in which case the Determination
Date means the date that is one year following the end of the final renewal
term.

 

“Internalization” has the meaning ascribed to it in the Transition to Internal
Management Agreement.

 

“Legacy Common Shares” means the number of shares of Common Stock outstanding as
of the SPA Effective Date.

 

“Market Value” means the market value of each outstanding share of Common Stock,
measured by taking the average closing price or average of bid and asked price,
as the case may be, during the consecutive 30-day period immediately prior to
the Determination Date.

 

“Net Asset Value” means the aggregate net asset value of the Company, as
determined in good faith by the Board or an authorized committee thereof,
attributable to the outstanding Common Stock. In the case of a termination of
the Advisory Agreement in which a Subordinated Performance Fee Due Upon
Termination will be payable, Net Asset Value will be determined based upon the
Appraised Value of the Company’s Properties at the Termination Date, less
amounts of all indebtedness secured by the Company’s Properties, plus the net
asset value of all other Loans and Permitted Investments of the Company, net of
any appropriate adjustments for joint ventures, minority interests or
non-controlling stockholder interests.

 

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated February 8, 2013 by and among the Company, Sentio Healthcare OP, L.P., and
Sentinel RE Investment Holdings LP

 

“SPA Effective Date” means the Effective Date as such term is defined in the
Securities Purchase Agreement.

 

2

 

 

EXECUTION COPY

 

“Stockholders’ 7% Return” means, as of any date, an aggregate amount equal to a
7% cumulative, non-compounded, annual return on Invested Capital (calculated
like simple interest on a daily basis based on a three hundred sixty-five day
year). For the purpose of determining whether the return threshold has been met,
any stock dividend shall not be included, and Distributions paid on shares of
Common Stock redeemed by the Company (and thus not included in the determination
of Invested Capital), shall not be included.

 

“Subordinated Internalization Cash Amount” means a dollar amount equal to:

 

(a) If the Common Stock is Listed, 10% of the excess of (A) over (B) where (A)
is equal to the sum of (i) the product of the Legacy Common Shares times the
Market Value of a share of Common Stock on the Determination Date, plus (ii) the
total amount of dividends or distributions paid on the Legacy Common Shares from
date from inception of the Company’s initial public offering through the
Determination Date; and (B) is the sum of (x) the total Invested Capital for the
Legacy Common Shares and (y) the amount required to pay the Stockholders’ 7%
Return from inception of the Company’s initial public offering through the
Determination Date on the Legacy Common Shares; or

 

(b) If the Common Stock is not Listed, 10% of the excess of (A) over (B) where
(A) is equal to the sum of (i) the Legacy Common Shares times the per share Net
Asset Value on the Determination Date, plus (ii) the total amount of dividends
or distributions paid on the Legacy Common Shares from date from inception of
the Company’s initial public offering through the Determination Date; and (B) is
the sum of (x) the total Invested Capital for the Legacy Common Shares and (y)
the amount required to pay the Stockholders 7% Return from inception of the
Company’s initial public offering through the Determination Date on the Legacy
Common Shares.

 

“Subordinated Internalization Promote” has the meaning set forth in Section
8(g).

 

“Subordinated Sales and Financings Promote” has the meaning set forth in Section
8(f).

 

“Subordinated Share of Cash from Sales and Financings” means a dollar amount
equal to:

 

10% of the excess of (A) over (B) where (A) is equal to the sum of (i) the
Legacy Common Shares times the per share cash distributions to the holders of
Legacy Common Shares in respect of Cash from Sales and Financings, plus (ii) the
total amount of previous dividends or distributions paid on the Legacy Common
Shares since the date of the Company’s initial public offering; and (B) is the
sum of (x) the total Invested Capital for the Legacy Common Shares and (y) the
amount required to pay the Stockholders 7% Return from inception of the
Company’s initial public offering through the date of the closing of the
applicable Sale or financing on the Legacy Common Shares.

 

3

 

 

EXECUTION COPY

 

“Transition to Internal Management Agreement” means that certain agreement dated
February 8, 2013 by and among the Company, Sentio Healthcare OP, L.P., Sentinel
RE Investment Holdings LP and the Advisor

 

b.           The following definitions are hereby deleted from Section 1 of the
Advisory Agreement:

 

“Subordinated Incentive Listing Fee”

 

“Subordinated Share of Cash Flows”

 

c.           Sections 8(f), 8(g) and 8(h) of the Advisory Agreement are hereby
amended and restated as follows:

 

8. Fees.

 

…

 

(f) Subordinated Sales and Financings Promote. A Subordinated Sales and
Financings Promote shall be payable to the Advisor upon a distribution to
holders of Legacy Common Shares resulting from Sales and Financings and will be
determined and paid as follows:

 

(i)           the Subordinated Sales and Financings Promote will be an amount of
shares of Common Stock equal to a fraction:

 

(A) the numerator of which is the Subordinated Share of Cash from Sales and
Financings; and

 

(B)         the denominator of which is the Net Asset Value per share of Common
Stock as of the closing of the applicable Sale or financing.

 

(ii) The Subordinated Sales and Financings Promote will be reduced by the amount
of any Subordinated Sales and Financings Promote previously earned by the
Advisor.

 

(iii) Following the Determination Date, no Subordinated Sales and Financings
Promote will be earned by the Advisor.

 

(iv)         If a Subordinated Sales and Financings Promote is payable to the
Advisor, the Advisor shall submit an invoice to the Company, accompanied by a
computation of the total amount of the Subordinated Sales and Financings Promote
for the applicable period. Generally, the Subordinated Sales and Financings
Promote payable to the Advisor shall be paid within 30 days of the closing of
the applicable Sale or financing. If the Subordinated Sales and Financings
Promote is payable as the result of a sale of all or substantially all of the
assets of the company, then such amount will be paid in cash.

 

(g) Subordinated Internalization Promote. Upon a termination of the Agreement
upon consummation of an Internalization, the Advisor will be entitled to a
Subordinated Internalization Promote determined and paid on the Determination
Date as follows:

 

4

 

 

EXECUTION COPY

 

(i)       the Subordinated Internalization Promote will be an amount consisting
of (A) a cash payment equal to 40% of the Subordinated Internalization Cash
Amount and (B) an amount of shares of Common Stock equal to a fraction:

 

   (x)        the numerator of which is 60% of the Subordinated Internalization
Cash Amount; and

 

   (y)         the denominator of which is the Market Value per share of Common
Stock (if the Common Stock is Listed) or the Net Asset Value per share of Common
Stock as of the Determination Date (if the Common Stock is not Listed).

 

(ii)      The Subordinated Internalization Promote will be reduced by the amount
of any Subordinated Sales and Financings Promote earned by the Advisor.

 

(h) Subordinated Performance Fee Due Upon Termination. If (1) the Company
terminates this Agreement prior to an Internalization for any reason other than
a material breach hereof by the Advisor, (2) the Agreement is not renewed (other
than in connection with an Internalization) because the Company is unwilling to
renew this Agreement on substantially similar terms, or (3) the Advisor
terminates the Agreement prior to an Internalization because of a material
breach hereof by the Company, then, the Company shall pay the Subordinated
Performance Fee Due Upon Termination, payable in the form of a promissory note
(the “Performance Fee Note”) bearing simple interest at a rate of 5% per annum,
in a principal amount equal to 10% the amount, if any, by which

 

(i) the sum of (A) the product of the Legacy Common Shares times the per share
Net Asset Value at the Termination Date and (B) total Distributions (excluding
any stock dividend and Distributions paid on shares of Common Stock redeemed by
the Company pursuant to a plan for repurchase of the Company’s Common Stock)
paid on the Legacy Common Shares through the Termination Date, exceeds

 

(ii) the sum of (A) Invested Capital for the Legacy Common Shares and (B) total
Distributions required to be made to the Legacy Common Shares in order to pay
the Stockholders’ 7% Return on the Legacy Common Shares from inception through
the Termination Date, less any prior payment to the Advisor of a Subordinated
Sales and Financings Promote.

 

5

 

 

EXECUTION COPY

 

The Company shall repay the Performance Fee Note at such time as the Company
completes the first Sale of a Property owned as of the Termination Date using
Cash from Sales in an amount equal to the net cash proceeds resulting from the
sale of such Property. If such amount is insufficient to pay the Performance Fee
Note in full, then the Performance Fee Note shall be paid in part from the Cash
from Sales from the first Sale of a Property owned as of the Termination Date,
and in part from the Cash from Sales from each successive Sale of Properties
owned as of the Termination Date in an amount equal to the net cash proceeds
resulting from the sale of such Properties until the Performance Fee Note is
repaid in full. If the Performance Fee Note has not been paid in full within
five years from the Termination Date, then the holder of the Performance Fee
Note, its successors or assigns, may elect to convert the balance of the
Performance Fee Note into Common Stock at a price per share equal to the average
closing price of the shares of Common Stock over the ten trading days
immediately preceding the date of such election if the Common Stock is Listed at
such time. If the Common Stock is not Listed at such time, the holder of the
Performance Fee Note, its successors or assigns, may elect to convert the
balance of the fee into shares of Common Stock at a price per share equal to the
fair market value for such Shares as determined by the Board of Directors based
upon the Appraised Value of Company’s Properties, Loans, and other Permitted
Investments, net of any debt thereon, and net of any appropriate adjustments for
joint ventures, minority interests or non-controlling stockholder interests, on
the date of election.

 

d.            The last sentence in Section 15 of the Advisory Agreement is
hereby amended and restated as follows:

 

The provisions of this sentence and Sections 1, 6, 7, 8(f), 8(g), 8(h), 9(c),
12, 15, 16, and 18 through 30 survive termination or expiration of this
Agreement.

 

e.            Section 16(a) of the Advisory Agreement is hereby amended and
restated as follows:

 

16. Payments to and Duties of Advisor upon Termination. Payments to the Advisor
pursuant to this Section 16 shall be subject to the 2%/25% Guidelines to the
extent applicable.

 

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company the following:

 

(i) within 30 days after the effective date of such termination all unpaid fees
payable to the Advisor prior to termination of this Agreement; and

 

(ii) If such termination was in connection with an Internalization, the
Subordinated Sales and Financings Promote if earned prior to the Determination
Date, or upon the Determination Date the Subordinated Internalization Promote.

 

(iii) If such termination was prior to an Internalization for any of the reasons
set forth in Section 8(h), the Subordinated Performance Fee Due Upon
Termination.

 

f.            Except as expressly amended and restated as set forth herein, the
terms of the Advisory Agreement remain in effect.

 

6

 

 

EXECUTION COPY

 

4.           Cap on Fee Amounts Payable to the Advisor.

 

a.               Notwithstanding any provision to the contrary in the Advisory
Agreement, the aggregate amount of fees payable to the Advisor pursuant to
Sections 8(a), 8(b), 8(c), 8(d) and 8(e) of Advisory Agreement following the SPA
Effective Date (whether incurred during the current term, the First Renewal Term
or the Second Renewal Term) will be limited in the aggregate as follows:

 

i.            During the period from the SPA Effective Date to (but not
including) the first anniversary of the SPA Effective Date, a maximum of
$3,200,000 plus the Initial Excess Fee Amount. The “Initial Excess Fee Amount”
is $3,200,000.

 

ii.         During the period from the first anniversary of the SPA Effective
Date to (but not including) the end of the Second Renewal Term, a maximum of
$3,200,000 plus any remaining portion of the Initial Excess Fee Amount not
already paid to the Advisor pursuant to Section 4(a)(i) hereof.

 

iii.         For avoidance of doubt, the maximum amount of fees payable to the
Advisor pursuant to Sections 8(a), 8(b), 8(c), 8(d) and 8(e) of the Advisory
Agreement for the period following the SPA Effective Date through the end of the
Second Renewal Term, as limited by Sections 4(a)(i) and 4(a)(ii) hereof, will be
$9,600,000 (such amount, the “Maximum Fee Amount”).

 

b.               In the event that the Company and the Advisor renew the
Advisory Agreement for a Third Renewal Term or a Fourth Renewal Term in
accordance with Section 5(d)(iii) hereof, then notwithstanding any provision to
the contrary in the Advisory Agreement, the aggregate amount of fees payable to
the Advisor pursuant to Sections 8(a), 8(b), 8(c), 8(d) and 8(e) of Advisory
Agreement will be limited in the aggregate as follows:

 

i.            During the Third Renewal Term, a maximum of $3,200,000 plus the
Extension Excess Fee Amount, provided however, that if the Third Renewal Term
terminates due to the Company obtaining the Advisory Consent, the maximum amount
of the fees payable during the Third Renewal Period will be prorated by
multiplying (A) $4,800,000 by (B) a fraction, the denominator of which is 365
calendar days and the numerator of which is the number of days elapsed in the
Third Renewal Term through and including the date of such termination. The
“Extension Excess Fee Amount” is $3,200,000.

 

ii.         During the Fourth Renewal Term, a maximum of $3,200,000 plus any
remaining portion of the Extension Excess Fee Amount not already paid to the
Advisor pursuant to Section 4(b)(i) hereof (the “Fourth Renewal Term Maximum
Amount”), provided however, that if the Fourth Renewal Term terminates due to
the Company obtaining the Advisory Consent, the maximum amount of the fees
payable during the Fourth Renewal Period will be prorated by multiplying (A) the
lesser of (x) the Fourth Renewal Term Maximum Fee and (y) $4,800,000 by (B) a
fraction, the denominator of which is 365 calendar days and the numerator of
which is the number of days elapsed in the Fourth Renewal Term through and
including the date of such termination.

 

7

 

 

EXECUTION COPY

 

iii.         For avoidance of doubt, the maximum amount of fees payable to the
Advisor pursuant to Sections 8(a), 8(b), 8(c), 8(d) and 8(e) of the Advisory
Agreement for the Third Renewal Term and the Fourth Renewal Term, as limited by
Sections 4(b)(i) and 4(b)(ii) hereof, will be (such amount the “Maximum
Extension Fee Amount”) (x) if terminated during or at the end of the Third
Renewal Term, $6,400,000, as limited (including by proration) pursuant to
Section 4(b)(i) and (y) if terminated during or at the end of the Fourth Renewal
Term, $9,600,000, as limited (including by proration) pursuant to Sections
4(b)(i) and 4(b)(ii).

 

5.           Internalization.

 

a.            The current intent of the Company Parties, the Advisor and the
Investor is to cause the Company to transition to an internal management
structure upon the completion of the Second Renewal Term. The parties hereto
agree to use their reasonable best efforts to negotiate the terms of such
transition during the six month period following the SPA Effective Date.

 

b.            Subject to Section 5(d) hereof, effective upon the first day after
the end of the Second Renewal Term (the “Internalization Date”), the Company
will effect the acquisition of all of the Advisor’s assets that are reasonably
necessary for the management and operation of the Company’s business (such
acquisition, an “Internalization”), including, but not limited to, the
assignment or other transfer to the Company of all of the Advisor’s rights,
title and interest in any contracts with third parties that are reasonably
necessary for the operation of the Company’s business (the “Contracts”).

 

c.            The consideration payable to the Advisor in connection with the
Internalization (excluding subordinated performance fee amounts, if any, earned
by the Advisor in accordance with Section 3 hereof) will be as follows: (i) if
the Internalization Date is not delayed pursuant to Section 5(d)(iii) hereof,
the remaining portion of the Maximum Fee Amount not previously paid to the
Advisor as of the Internalization Date, or (ii) if the Internalization Date is
delayed pursuant to Section 5(d)(iii) hereof, the remaining portion of the
Maximum Fee Amount and the Maximum Extension Fee Amount not previously paid to
the Advisor as of the Internalization Date.

 

d.           Notwithstanding Section 5(a) hereof, the Internalization Date may
be delayed as follows:

 

i.           If the Company Parties, the Investor and the Advisor agree in
writing in advance of such date to delay the Internalization Date, in which case
the Internalization Date will be the date agreed upon by the Company Parties,
the Investor and the Advisor;

 

ii.         If the Company has not completed the employee transition in
accordance with the provisions of Section 6 hereof, or has not secured the
consents to assignment of the Contracts in accordance with the provisions of
Section 7 hereof, in which case the Internalization Date will be the first date
upon which all such conditions have been satisfied; or

 

8

 

 

EXECUTION COPY

 

iii.         If the Company is unable to obtain the Advisory Consent or any
other material third party consents required to consummate the Internalization
before the end of the Second Renewal Term, then subject to compliance with the
requirements of Section 8.2 of the Charter and Sections 14 and 15 of the
Advisory Agreement, the Company and the Advisor will renew the Advisory
Agreement for up to two subsequent terms, each to commence on the first day
after the end of the immediately preceding term (provided the Company has not by
that time obtained the Advisory Consent) and to end on the sooner of (A) the
first anniversary of commencement of the term, and (B) the date the Company
obtains the Advisory Consent (such terms, the “Third Renewal Term” and “Fourth
Renewal Term”). If the Company obtains the Advisory Consent during the Third
Renewal Term or the Fourth Renewal Term, the Internalization Date will be the
first date after the Company obtains the Advisory Consent.

 

6.           Employee Transition.

 

a.           On or prior to the Internalization Date, the Advisor will
facilitate and support the Company’s efforts to hire the employees of the
Advisor who, as of the date hereof, work at the Advisor’s Orlando, Florida
offices (the “Targeted Personnel”), with the Company thereupon assuming all
obligations and liabilities for such personnel arising on or after the hire
date; provided, however that the Company will not hire any of the Targeted
Personnel without the prior written consent of the Investor.

 

b.           In addition to the requirements set forth in Section 6(a) hereof,
the hiring of any of the Targeted Personnel identified on Schedule B hereto
(“Key Persons”), will be conditioned upon the execution of an employment
agreement between the Company and such Key Person. Any such employment agreement
must be reviewed and approved in advance by the compensation committee of the
Company and must be made on market terms for persons holding similar positions
at similarly situated peer companies as determined by the compensation committee
following the compensation committee’s engagement of a qualified third-party
compensation consultant for the specific purpose of preparing a peer group
compensation study designed to assist the compensation committee in such an
analysis.

 

c.           The Advisor hereby releases the Company, together with its
officers, directors and agents and the Targeted Personnel from all claims
arising from the Company’s efforts to hire the Targeted Personnel. If the
Company’s employment of any Targeted Personnel is adversely affected by any
restrictive provision in any agreement benefiting the Advisor or any of its
Affiliates, then the Advisor, on behalf of itself or any such Affiliates, hereby
releases such Targeted Personnel from such restrictive provisions to the extent
to their employment by the Company (provided, however, that this release of
restrictive provisions is not intended to accelerate the vesting of any employee
compensation awards that would not otherwise vest in accordance with their terms
or to affect their confidentiality obligations with respect to information
unrelated to the Company).

 

d.           The Company will use its commercially reasonable efforts to
complete the employee transition as set forth in this Section 6 no later than
the Internalization Date unless otherwise agreed by the Company Parties, the
Advisor and the Investor pursuant to Section 5(d)(i) hereof.

 

9

 

 

EXECUTION COPY

 

7.           Required Counterparty Consents. The parties hereto acknowledge that
some of the Contracts may not be assigned without the consent of the
counterparties thereto. The Company agrees to take all commercially reasonable
actions that are necessary to secure on or before the Internalization Date
consent to assignment of such Contracts such that the Advisor and its Affiliates
have no further obligation or liabilities to the relevant counterparties in
connection therewith including, without limitation, assumption fees and
counterparty expenses in connection with such assignment for which Advisor is
liable. The Advisor agrees to reasonably cooperate with the Company in
connection with the foregoing efforts.

 

8.           Board Matters.

 

a.           In the event of an Excess Amount (as defined in the Advisory
Agreement) prior to the termination of the Advisory Agreement, the Independent
Directors hereby finds the portion of such Excess Amount attributable to amounts
payable under this Agreement to be justified based on unusual and non-recurring
factors they deem sufficient, including but not limited to the Company’s
transition to internal management.

 

b.           The Company hereby represents that a majority of the Board
(including a majority of the Independent Directors) have approved this Agreement
as fair and reasonable to the Company and on terms and conditions not less
favorable to the Company than those available from unaffiliated third parties.

 

9.           Miscellaneous.

 

a.           Entire Agreement. This Agreement, the Securities Purchase Agreement
and the other Related Documents supersede all prior agreements and understanding
(oral or written) between the parties with respect to the subject matter thereof
and constitute a complete and exclusive statement of the terms of the agreement
between the parties with respect to the subject matter thereof.

 

b.           Governing Law. This Agreement will be governed by the laws of the
State of New York. The Advisory Agreement, which is amended hereby, is governed
by the laws of the State of Florida.

 

c.           Construction. The parties have participated jointly in the drafting
of this Agreement, and each party was represented by counsel in the negotiation
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

d.           Severability. If any provision of this Agreement is held to be
unenforceable, then that provision is to be construed either by modifying it to
the minimum extent necessary to make it enforceable (if permitted by law) or
disregarding it (if not). If an unenforceable provision is modified or
disregarded in accordance herewith, the rest of the applicable agreement is to
remain in effect as written, and the unenforceable provision is to remain as
written in any circumstances other than those in which the provision is held to
be unenforceable.

 

10

 

 

EXECUTION COPY

 

e.           Assignment. No party may assign any of its rights or delegate any
of its obligations hereunder without the prior written consent of the other
parties.

 

f.            Counterparts; Facsimile. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which,
taken together, shall constitute one and the same instrument. Original
signatures hereto may be delivered by facsimile which shall be deemed originals.

 

11

 

 

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

  THE COMPANY       Sentio Healthcare Properties, Inc.         By: /s/ John Mark
Ramsey   Name: John Mark Ramsey   Title: President and Chief Executive Officer  
    THE PARTNERSHIP       Sentio Healthcare Properties OP, L.P.       By: Sentio
Healthcare Properties, Inc.,   its general partner         By: /s/ John Mark
Ramsey   Name: John Mark Ramsey   Title: President and Chief Executive Officer  
    THE INVESTOR       Sentinel RE Investment Holdings LP         By: /s/ Billy
Butcher   Name: Billy Butcher   Title: Vice President       THE ADVISOR      
Sentio Investments, LLC         By: /s/ John Mark Ramsey   Name: John Mark
Ramsey   Title: Chief Executive Officer

 

 

 

